department of the treasury internal revenue servce tege eo examinations commerce street mc dallas tx tax_exempt_and_government_entities_division number release date date -mar person to contact identification_number contact telephone number telephone ein certified mail- return receipt requested dear this is a final revocation letter as to your exempt status under sec_501 c of the internal_revenue_code our favorable determination_letter to you dated september 19xx recognizing you as an organization described in sec_501 is hereby revoked effective january 20xx the revocation of your exempt status was made for the following reasons sec_1 c -1 d l ii provides that an organization is not operated exclusively for exempt purposes unless it serves a public rather than a private interest you are operated for the benefit of private interests of a particular and specified_individual as such you failed to meet the requirements of sec_50l c and sec_1 c -l d l ii in that you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_50l c contributions to your organization arc no longer deductible under sec_170 of the internal_revenue_code citcetive january 20xx you arc required to file federal_income_tax returns on form_1120 because you are a private roundation as of the effective date or revocation you are considered to be a taxable private_foundation until you terminate your private_foundation_status umkr of the code in addition to your income_tax return you must also continue to file r onn 990-pf by the 15th day or the fitth month after the end of your annual_accounting_period processing of income_tax returns and assessment of anv taxes due vvill not be delayed should a petition for declaratory_judgment be filed under sec_7428 or the internal_revenue_code j i 'you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court or the tjnited states for the district of columbia before the st day a her the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication plea ' c note that the united stales rax court is the only one of these courts where a declaratory_judgment action can be pursued vithout the services or a lawyer you may v rrite to the courts at the following addresses united_states tax_court second street n w washington dc us court of federal claims madison place nw washington ijc u s district_court for the district of columbia constitution ave n w washington dc you also have the right to contact the oflice of the taxpayer_advocate however you should first contact the person whose name and telephone number arc shown above since this person can access your tax information and can help you get answers taxpayer_advocate assistance cannot be used as a substitute for established ir procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states rax court the taxpayer_advocate can however sec that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service local taxpayer_advocate if you have any questions please contact the person whose name and telephone number arc shown in the heading of this letter sincerely yours enclosures publication i nvelope margaret von lienen director eo examinations internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations town country commons room chesterfield mo department of the treasury date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_886 form_6018 publication publication sincerely stephen a martin acting director eo examinations letter rev catalog number 34809f form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx issue should the revenue code c as a public charity continue to be exempt from federal_income_tax under internal facts the support from governmental_unit or general_public as a public charity statu sec_170 a vi exempt_organization is recognized as a sec_501 and receiving the exempt organization's primary exempt_purpose listed on their 20xx form_990 tax_return and is to provide child care for low income families form_1023 application the corporation was formed for the following purpose as an independent child care center committed to serving children ages six weeks through five year of age organization and it did not provide or administer any scholarship benefits student aid etc also indicated that organization was a child care the education help prepare children to succeed in school and in life and to help families achieve goals website mission is to help provide high quality early childhood care and in reviewing their child_care_facility sold and distributed their physical assets to other exempt_organizations the organization had not terminated the organization books_and_records for 20xx the exempt_organization had closed in review for low income families and to help raise funds to support its mission and goals the resale store was opened in april 20xx the offering upscale home furnishings to the public to support the organization's mission subsequent 20xx tax_year was no longer providing child care a nonprofit consignment resale store sec_501 c of the internal_revenue_code defines as an organization_exempt_from_taxation under sec_501 a as corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in form 886-a catalog number 20810w page_1_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx subsection h and which does not participate in or intervene in including the publishing or distribution of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1 c -1 a of the regulations prescribes the requirements for exempt under sec_501 c of the internal_revenue_code in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 of the internal_revenue_code as defined and elaborated in paragraph d of this section sec_1 c -1 c of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revproc_90_27 1990_1_cb_514 date provides that a ruling or determination_letter recognizing exemption may be revoked or modified by a notice to the trust to whom the ruling or determination_letter originally was issued enactment of legislation or ratification of a tax_treaty a decision of the united_states supreme court issuance of temporary or final regulations or issuance of a revenue_ruling revenue_procedure or other statement published in the internal_revenue_bulletin the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or in the case of organizations to which sec_503 applies engaged in a prohibited_transaction with the purpose of diverting corpus or income of the organization from its exempt_purpose and such transaction involved a substantial part of the corpus or income of such organization where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change in cases where a ruling or determination_letter was issued in error or is no longer in accord with the holding of the service when sec_7805 relief is granted see sec_15 and of rev_proc retroactivity of the revocation or modification ordinarily will be limited to a date not earlier than that on which the original ruling or determination_letter is modified or revoked taxpayer's position the taxpayer is being presented with this report at this time and their position is unknown at this time on the issue form 886-a catalog number 20810w page_2_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx government's position should revenue code code sec_501 c as public charity continue to be exempt from federal_income_tax under the internal no longer qualifies for exemption from federal_income_tax under code sec_501 c organization is not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes child_care_facility in which it was given exempt status no longer provides child care for low income families and longer operates a offering upscale home furnishings to the public is now doing business as a nonprofit consignment resale store conclusion the care facility was granted exemption in 19xx as a c public charity as a child the donations and consignments now doing business as a resale store accepting the government contends in its position that the income_tax should be revoked back to the tax period january 20xx exemption from federal the correction the organization needs to file form_1120 u s_corporation income_tax return should be filed for the tax periods ending december 20xx and december 20xx form 886-a catalog number 20810w page_3_ publish no irs gov department of the treasury-internal revenue service
